Citation Nr: 0833879	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  05-36 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a history of right shoulder dislocation.

2.  Entitlement to an evaluation in excess of 20 percent for 
subluxation of the left shoulder.

3.  Entitlement to an evaluation in excess of 20 percent for 
a right knee disability.

4.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a left elbow fracture.

5.  Entitlement to an initial evaluation in excess of 20 
percent for left ulnar nerve impairment.

6.  Entitlement to an evaluation in excess of 10 percent for 
a scar of the left elbow.

7.  Entitlement to a compensable evaluation for a scar of the 
right cheek.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from January 1977 to January 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
entitlement to the benefits sought.  

In January 2006, the veteran testified at a hearing before a 
decision review officer (DRO).  A transcript of that hearing 
is on file.

By way of an October 2006 decision, the DRO granted some 
increased evaluations, but the veteran has indicated he 
wishes to continue to pursue his appeals with regard to the 
evaluations assigned for all service connected disabilities.

The veteran initiated a claim of entitlement to special 
monthly compensation based on loss of use of the left hand at 
his January 2006 personal hearing before a DRO.  As this 
issue has not been adjudicated, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Prior to January 18, 2006, the right shoulder disability 
was manifested by limitation of motion to shoulder level, 
even upon consideration of actual functional impairment due 
to pain, weakness, fatigability, and lack of endurance.

2.  Since January 18, 2006, the right shoulder disability is 
manifested by limitation of motion to midway between side and 
shoulder level, upon consideration of actual functional 
impairment due to pain.

3.  Prior to January 18, 2006, the left shoulder disability 
was manifested by limitation of motion to shoulder level, 
even upon consideration of actual functional impairment due 
to pain, weakness, fatigability, and lack of endurance.

4.  Since January 18, 2006, the left shoulder disability is 
manifested by limitation of motion to within 25 degrees from 
the side, upon consideration of actual functional impairment 
due to pain.

5.  The right knee disability is manifested by degenerative 
joint changes with painful motion beginning at 20 degrees 
flexion; the veteran has full extensions, flexion is possible 
to 90 degrees, and there is no evidence of instability of the 
joint.

6.  Left elbow flexion is limited to 90 degrees, even upon 
consideration of actual functional impairment due to pain, 
weakness, fatigability, and lack of endurance.

7.  A left ulnar nerve disability is manifested by moderate 
impairment, to include impaired grip strength and sensory 
deficits.

8.  The scar of the left elbow is tender to palpation.

9.  The scar of the right cheek is not disfiguring and causes 
no functional limitation; the surface contour is irregular, 
with elevation at points.


CONCLUSIONS OF LAW

1.  Prior to January 18, 2006, the criteria for an evaluation 
in excess of 20 percent for history of right shoulder 
dislocation are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.40, 4.45, 4.71a, Diagnostic Code 5201 (2007).

2.  Since January 18, 2006, the criteria for an increased 
evaluation of 30 percent for history of right shoulder 
dislocation are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.40, 
4.45, 4.71a, Diagnostic Code 5201 (2007).

3.  Prior to January 18, 2006, the criteria for an evaluation 
in excess of 20 percent for subluxation of the left shoulder 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.40, 4.45, 
4.71a, Diagnostic Code 5201 (2007).

4.  Since January 18, 2006, the criteria for an increased 
evaluation of 30 percent for subluxation of the left shoulder 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.40, 4.45, 4.71a, 
Diagnostic Code 5201 (2007).

5.  The criteria for an evaluation in excess of 20 percent 
for right knee disability are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2007); 38 C.F.R. §§ 3.159, 3.951, 
4.1, 4.3, 4.25, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 
5257, 5260 (2007).

6.  The criteria for an evaluation in excess of 20 percent 
for residuals of a left elbow fracture are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.40, 4.45, 4.71a, 
Diagnostic Code 5206 (2007).

7.  The criteria for an evaluation in excess of 20 percent 
for left ulnar nerve impairment are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.124a, Diagnostic Code 8516 
(2007).

8.  The criteria for an evaluation in excess of 10 percent 
for a scar of the left elbow are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.40, 4.45, 4.119, Diagnostic 
Code 7804 (2007).

9.  The criteria for 10 percent evaluation for a scar of the 
right cheek are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.40, 
4.45, 4.119, Diagnostic Code 7800 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Despite the fact that July 2004 notification to the veteran 
may not have met all of the requirements of the VCAA and 
related case law, including Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the Board finds that the matters decided 
below may be addressed at this time, without further remand, 
because any errors in notice are not prejudicial, and because 
the veteran has been provided all the information necessary 
to allow a reasonable person to substantiate these claims.  
The veteran has been informed generally of the elements of a 
claim for increase, what evidence and information is needed 
to substantiate his claims, and of the respective 
responsibilities of VA and the claimant in providing such.  
Moreover, the September 2005 statement of the case provided 
specific details regarding the evaluation criteria applicable 
to his claims, including measurements and test results he 
would not have addressed merely by showing a worsening of his 
conditions.  The DRO discussed the criteria in detail at the 
January 2006 hearing, and the Board notes that the veteran 
demonstrated his understanding of the applicable law and 
criteria, as shown in his discussions of functional capacity 
at the hearing.  The claims were then readjudicated in an 
October 2006 supplemental statement of the case and a DRO 
decision.  While the appellant did not receive full notice 
prior to the initial decision, the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
the veteran's service medical records and pertinent records 
of post-service treatment are all of record.  The veteran has 
not identified (and electronic records do not show) any 
ongoing VA outpatient treatment.  The Board notes that 
although the veteran stated he receives private medical 
treatment, he has failed to either submit records of that 
treatment or releases to allow VA to obtain them on his 
behalf.

VA examinations were afforded the veteran in September 2004, 
January 2006 and February 2006.  The Board is well aware of 
the fact that the examinations provided the veteran during 
the appeal period (extending from the date of the claim in 
March 2004 to the present) were accomplished without the 
examiner having reviewed the veteran's claims file.  The 
Board has considered whether it would be necessary to remand 
some matters for a new examination and review of the claims 
file.  Here, however, in light of the fact that the examiners 
each discussed a full and detailed history of the veteran's 
pertinent medical history, provided him a full examination 
sufficient for rating purposes, and reported the nature and 
severity of each disability, a remand to review any 
additional historic records - which would pertain largely to 
the years before the appeal period, would serve no useful 
purpose in rating the severity of his disabilities during the 
appeal period.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Evaluation of Service Connected Disabilities

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
	
In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Evidence

The veteran underwent a VA examination in September 2004.  
The veteran reported that he had not had any surgery on the 
either shoulder, but sustained dislocations of each in 
service.  He stated that he had intermittent pain in the 
right shoulder with use and at night.  He described some 
limited ability to lift heavy objects, as well as "rare" 
instability or subluxation.  Measured limitation of motion 
was to 120 degrees abduction, 160 degrees forward flexion 
with pain at the end of movement, external rotation to 80 
degrees, and 60 degrees of internal rotation.  The veteran 
indicated left shoulder pain occurred with activity and use.  
He reported having "significantly" more problems with the 
left shoulder than the right.  Forward flexion was to 100 
degrees, as was abduction; there was pain at the end of the 
range of motion with abduction.  External rotation was to 80 
degrees, and there was 60 degrees of internal rotation.  The 
doctor noted apprehension and a sensation of dislocation with 
provocative testing on both sides.  The rotator cuff function 
was intact bilaterally.  X-ray of the right shoulder was 
normal, while minimal degenerative changes were shown on the 
left.

With regard to the right knee, the veteran described 
intermittent pain and occasional limping.  He experienced 
pain when walking for more than 20 or 30 minutes.  He stated 
that he has intermittent instability, but no locking.  Rest 
and Advil were helpful in treating complaints.  He did not 
report fatigability, weakness, or lack of endurance.  Range 
of motion of the right knee was from 0 to 120 degrees, with 
pain and the end of the range.  No laxity of the joint was 
measured, though the veteran reported increasing pain on 
McMurray testing.  No weakness was measured.  On palpation, 
the veteran indicated a vague medial joint line tenderness.  
X-ray showed narrowing of the joint space, with no 
degenerative abnormalities seen.

Examination of the left elbow revealed complaints of 
diminishing range of motion and swelling.  The veteran also 
reported numbness of the forearm when pressure is placed on 
the elbow.  Range of motion was measured as being from 3 to 
100 degrees, with pain at the end of motion.  Supination was 
to 80 degrees and pronation was to 90 degrees.  Paresthesia 
was seen in the forearm, as well as a vague swelling.  
Strength was normal.  A two inch scar was observed over the 
left epicondylar region.  There was moderate adherence to 
underlying tissue, but no keloid formation.  Color and 
texture were normal compared to the surrounding skin.  

Finally, the service connected right cheek scar was examined.  
The veteran stated that the scar was often irritable and bled 
when he shaved.  A one centimeter scar was located about one 
inch below the right eye.  The scar was minimally depressed 
and adherent to underlying tissue.  There was no 
discoloration or keloid formation.  The veteran reported that 
on palpation the scar was "minimally uncomfortable."

At the January 2006 DRO hearing, the veteran reported that 
his shoulders were painful on a daily basis, and had worsened 
since his last examination.  The left was worse than the 
right.  He stated that each shoulder felt like it was going 
to "pop out" with movement and activity such as lifting.  
The pain also caused difficulty sleeping because he could not 
find a comfortable position.  He demonstrated limited motion 
of both shoulders, stating that movement was limited 
secondary to pain, and that his functional impairment 
increased with repeated motion.  He moved carefully to avoid 
dislocation; when this happened, he and his son put the joint 
back in place, which was painful.  He stated that his left 
elbow disability was manifested by pain, weakness, and 
numbness.  He had trouble holding items, such as plates and 
cups.  The veteran stated that the weakness and numbness 
interfered with tasks like driving.  He also could not 
straighten the arm.  The veteran testified that he wore a 
brace on his right knee to avoid it giving out and hurting.  
He described crackling noises in the joint, and stated that 
at times the knee would buckle or lock.  The knee was worse 
since the last examination.  The veteran also described 
tenderness of his left elbow and right cheek scars.  He noted 
that the right cheek scar bled when he shaved.  

The veteran was again examined by a VA doctor in January 
2006.  The veteran reported that his right shoulder would 
hurt with lifting or sorting mail, and had last "popped 
out" in the past year.  It hurt daily.  He denied flare-ups.  
Forward flexion was to 90 degrees, with pain beginning at 40 
degrees.  Abduction was also to 90 degrees, with pain at 40 
degrees.  Rotation was to the full 90 degrees internally and 
externally, but pain began at 10 degrees.  X-ray showed 
minimal degenerative changes.  The veteran reported that his 
left shoulder was worse than the right.  It "popped out" 
frequently, with the most recent episode occurring one or two 
months prior.  The shoulder was painful daily, and weak.  
Forward flexion was to 30 degrees, with pain, and abduction 
was to 40 degrees with pain.  Internal and external rotation 
could not be performed.  X-rays were normal.  In both 
shoulders, there was guarding of movement.  The examiner 
found that there was no additional functional impairment of 
the shoulders due to pain, weakness, fatigue, or lack of 
endurance with repetitive use.  She commented that the 
veteran's symptoms were out of proportion to findings on x-
ray.

On right knee examination, the veteran complained of daily 
knee pain with swelling and frequent episodes of buckling.  
He stated that pain was worse with walking or damp weather.  
He reported limping, and stated that his knee was worse since 
the 2004 examination.  A limp was observed by the examiner, 
but no functional limitations in standing or walking were 
noted.  Physical examination revealed painful motion and 
guarding.  Extension was full, while flexion was limited to 
90 degrees, with pain at 20 degrees.  X-rays showed 
degenerative changes.  No joint instability was noted, though 
there was a positive McMurray's test.  The examiner stated 
that there was no additional functional limitation due to 
pain, weakness, fatigue, or lack of endurance with repeated 
motion.  

The veteran reported that his left elbow was constantly 
painful and that he could not straighten the arm.  He 
experienced numbness of the last three fingers of the left 
hand, and reported swelling.  He had trouble holding objects  
and performing tasks like buttoning clothes due to numbness.  
The elbow was painful on palpation and movement, with 
guarding.  Flexion was from 5 to 90 degrees; the elbow could 
not be straightened fully.  No muscle wasting or atrophy was 
noted, but there was decreased grip strength and diminished 
sensation to light tough.  No additional functional 
impairment due to pain, weakness, fatigue, or lack of 
endurance was found.  The scar of the left elbow was 
reportedly sensitive and painful at times, and on occasion 
developed scaly and flaky skin.  The scar was four 
centimeters long, and was tender on palpation.  There was no 
adherence to underlying tissue, and the skin was normal in 
texture and coloration.  No instability of the skin was 
observed.  The two centimeter right cheek scar was stable, 
nontender, nonadherent, and normal in color and texture.  
There was no elevation or depression of the skin noted.  The 
examiner stated that there was no gross distortion of the 
symmetry of the facial features.

In February 2006, an electromyography (EMG) was performed to 
verify any left ulnar nerve impairment.  Testing showed 
moderate left ulnar neuropathy across the elbow.

The veteran was referred for an orthopedic consultation, 
which was accomplished in April 2006.  The veteran reported 
that his last left shoulder separation occurred about a year 
prior.  Apprehension at movement of the left arm beyond 90 
degrees in forward flexion was noted.  Abduction was to 50 
degrees.  There was mild crepitus.  The doctor did not 
examine the right shoulder, though x-rays showing 
degenerative changes were noted.  The left elbow range of 
motion was to 90 degrees flexion, with pain at 15 degrees.  
Some neurological symptoms were observed, and the veteran 
reported ulnar nerve dysfunction.  X-rays also showed 
degenerative changes of the right knee and severe changes of 
the left elbow.

Shoulder Disabilities

At the time service connection was awarded in August 1980, 
the veteran's shoulder disabilities were rated under 
Diagnostic Code 5203, for impairment of the clavicle or 
scapula.  Under this Code evaluations are based upon the 
degree of impaired union in the joint.  The Code also 
provided that the function of the shoulder joint could be 
considered in assigning an evaluation.  A noncompensable 
evaluation was assigned for the right shoulder under Code 
5203, and a 10 percent evaluation was assigned for the left 
shoulder.  

In connection with the current claim for increase and appeal, 
the RO properly determined that a new examination for the 
degree of impaired function of the shoulder joint was 
appropriate and to the benefit of the veteran.  

Each shoulder disability is now evaluated under Diagnostic 
Code 5201, for limitation of motion of the arm.  This Code 
provides that limitation of motion of the arm at the shoulder 
level is rated 20 percent for the major shoulder and 20 
percent for the minor shoulder; limitation of motion of the 
arm midway between the side and shoulder level is rated as 30 
percent for the major shoulder and 20 percent for the minor 
shoulder; limitation of motion of the arm to 25 degrees from 
the side is rated as 40 percent for the major shoulder and 30 
percent for the minor shoulder.  38 C.F.R. § 4.71a.  By way 
of the March 2004 decision, the RO awarded a 20 percent 
rating for each the right and left shoulder disabilities.  
The right shoulder is the major limb in this veteran's case, 
and the left is the minor, as shown by service treatment 
records naming him as right handed.  The veteran also 
confirmed that he is right handed at his DRO hearing.

Right Shoulder

As is explained in detail below, the evidence of record does 
not support an evaluation in excess of 20 degrees for the 
right shoulder disability prior to January 18, 2006.  A 
higher, 30 percent evaluation is warranted from January 18, 
2006, the date of the VA examination first establishing 
entitlement.

The September 2004 VA examination demonstrated that in at 
least two planes of motion, movement of the right shoulder 
was possible to well above shoulder level.  There was lesser 
limitation in other planes.  Guarding was present.  While the 
measured level of function would not objectively warrant a 
compensable evaluation, the presence of guarding and 
complaints of pain, however, demonstrate a greater degree of 
actual functional impairment, justifying the assignment of a 
20 percent evaluation for the right shoulder disability at 
this time under Code 5201.  Evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

At the January 2006 hearing, the veteran stated that his 
disabilities had worsened since his VA examination, and he 
detailed the decreased range of motion of his right shoulder.  
He also reported additional functional limitation due to 
fatigue and pain.  While the veteran is competent to describe 
worsening symptoms, his statements are not sufficient to meet 
the criteria for increased evaluation, as such require 
specific findings from a trained medical professional.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The January 18, 2006, VA examination provided the competent 
medical evidence of increased disability required to support 
assignment of a higher disability evaluation under Code 5201.  
A decrease in the measured range of motion was clearly 
demonstrated in all planes, and upon consideration of the 
actual functional limitation due to pain, it is evident that 
motion of the right arm is possible only to a point below 
shoulder level, warranting a higher, 30 percent evaluation 
for the major limb, effective from the date of examination.  
As motion is possible beyond 25 degrees from the side, the 
next higher, 40 percent evaluation is not warranted.

Accordingly, a rating in excess of 20 percent is denied for 
the right shoulder disorder for the period prior to January 
18, 2006, and an increased rating to 30 percent is granted 
for the period beginning January 18, 2006.  

Left Shoulder

Similarly, an increased rating of 30 percent is warranted for 
the left shoulder disability effective January 18, 2006.  
Prior to that date, the evidence of record does not support 
assignment of a higher evaluation.

The September 2004 examination showed movement was possible 
to slightly above shoulder level on the left.  Even upon 
consideration of the noted guarding and pain on motion, the 
measured range of movement does not warrant assignment of 
greater than a 20 percent evaluation.  There is no evidence, 
either lay or medical, that the function of the left arm was 
limited to below shoulder level prior to January 2006.

By contrast, in January 2006, the veteran reported increasing 
problems and demonstrated further restriction of his range of 
movement of the left arm.  While his lay testimony is not 
sufficient to establish that the criteria for increased 
evaluation are met, it was sufficient to warrant re-
examination.  The resulting January 18, 2006, VA examination 
showed significant worsening of the left arm range of motion.  
Forward flexion was to 30 degrees, and abduction was to 40 
degrees.  Rotation was not possible.  While both measured 
ranges of motion are outside of 25 degrees from the side of 
the body, the inability to measure rotation secondary to pain 
indicates a higher degree of actual functional limitation.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Moreover, the 
veteran has testified that even when he can move through a 
certain range, he must move carefully to avoid dislocation of 
the joint.  The Board finds that the disability picture 
presented best reflects the criteria for assignment of an 
increased, 30 percent evaluation for the minor arm as of the 
date of the VA examination, January 18, 2006.

Accordingly, a rating in excess of 20 percent is denied for 
the left shoulder disorder for the period prior to January 
18, 2006, and an increased rating to 30 percent is granted 
for the period beginning January 18, 2006.  

Right Knee Disability

The right knee disability has been evaluated under Code 5257.  
Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  38 C.F.R. § 4.71a.  As is discussed 
above, there is no objective medical evidence of laxity of 
the joint.  Although the veteran complains of instability, 
buckling, and locking, there is no support or corroboration 
for these allegations by examiners who looked for objective 
findings of such.  Without objective findings of instability, 
Diagnostic Code 5257 cannot be used in evaluating the right 
knee disorder.

As the RO noted, the veteran's right knee evaluation has been 
service connected since January 1980 and evaluated at the 20 
percent level since July 1982.  The evaluation is therefore 
protected, and may not be reduced barring a showing of fraud.  
38 C.F.R. § 3.951.  While the 20 percent rating is not to be 
disturbed, this protection does not extend to the actual 
Diagnostic Code (or Codes) under which the disability is 
evaluated.  Here, a change in code is appropriate to better 
reflect the current symptoms and manifestations of the 
service connected right knee disability.  

In determining which Diagnostic Code is most appropriate 
here, the Board has considered that separate disability 
ratings may be assigned for distinct disabilities resulting 
from the same injury so long as the symptomatology for one 
condition is not "duplicative of or overlapping with the 
symptomatology" of the other condition.  Esteban v. Brown, 
6 Vet. App. 259, 262 (1994).  The VA Office of General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 
1997).  In this opinion, the VA General Counsel held that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating is based upon additional 
disability.  Subsequently, in VAOPGCPREC 9-98, the VA General 
Counsel further explained that if a veteran has a disability 
rating under Diagnostic Code 5257 for instability of the 
knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 
(which finds that separate ratings under Diagnostic Code 5260 
for limitation of flexion of the leg and Diagnostic Code 5261 
for limitation of extension of the leg may be assigned for 
disability of the same joint).

As was noted above, application of Code 5257 is not 
appropriate, as there is no evidence of instability or 
subluxation.  Similarly, Code 5261, for limitation of 
extension, is not applicable, as no examiner has noted any 
limitation of motion in that plane.  Both VA doctors note 
that movement is possible to and from the 0 degree position, 
and neither notes any pain, weakness, fatigue, lack or 
endurance, or incoordination affecting the actual functional 
capacity of the right knee in extension.

The Board therefore finds that application of Code 5260, 
which measures limitation of motion of the knee in flexion, 
is most appropriate in this instance, as the included 
criteria best reflect the current signs and symptoms of the 
right knee disability.  Flexion of the leg limited to 60 
degrees is rated 0 percent disabling; flexion of the leg 
limited to 45 degrees is rated 10 percent disabling; flexion 
of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  38 C.F.R. § 4.71a.

Here, the evidence of record establishes that no compensable 
evaluation is assignable under Code 5260 prior to January 18, 
2006, the date of VA examination.  In September 2004, a VA 
examiner measured the range of motion of the right knee as 
being to 120 degrees of flexion, well outside the compensable 
range.  Further, although x-rays showed joint space 
narrowing, no degenerative changes were reported.  No 
increased evaluation is warranted based on the measured 
limitation of motion prior to January 18, 2006.

At the January 2006 DRO hearing, however, the veteran 
indicated that his right knee disability had worsened, an 
allegation supported by the January 18, 2006, VA examination 
findings.  At that time, flexion of the right knee was 
further limited to 90 degrees, and pain began at 20 degrees.  
Degenerative changes were shown on x-ray, and a limp 
demonstrated some functional impact on walking.  Upon 
consideration of the actual functional impairment of the 
right knee due to pain at 20 degrees flexion, a 20 percent 
evaluation is assignable under Code 5260.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  No higher evaluation is warranted, as 
the measured limitation of motion does not meet the range 
defined for a 30 percent or higher evaluation under Code 
5260.

Left Elbow Fracture

The residuals of the veteran's left elbow fracture are 
currently evaluated as 20 percent disabling.

The orthopedic residuals of the veteran's left elbow fracture 
are evaluated under Diagnostic Code 5206, for limitation of 
flexion of the forearm.  Diagnostic Code 5206 provides that 
flexion of the forearm limited to 110 degrees is 
noncompensable; flexion of the forearm limited to 100 degrees 
is rated 10 percent disabling for the minor side; flexion of 
the forearm limited to 90 degrees is rated 20 percent for the 
minor side; flexion of the forearm limited to 70 degrees is 
rated 20 percent for the minor side; flexion of the forearm 
limited to 55 degrees is rated 30 percent for the minor side; 
and flexion of the forearm limited to 45 degrees is rated 40 
percent for the minor side.  38 C.F.R. § 4.71a.  The veteran 
here is right handed, and hence the left elbow represents the 
minor side.

On review of the medical evidence of record, the Board finds 
that in September 2004, flexion was possible to 100 degrees, 
with pain at the end of the movement.  In January 2006, 
flexion was to 90 degrees with pain.  The medical evidence of 
record supports assignment of a 20 percent evaluation, and no 
higher, for the orthopedic left elbow disability.  As the 
limitation of motion, even with consideration of actual 
functional limits from the DeLuca factors, does not approach 
55 degrees of flexion, no higher evaluation may be assigned.



Ulnar Nerve Impairment

The veteran's left elbow fracture has also resulted in 
impairment of the ulnar nerve of the left arm.  The RO has 
properly treated this as a separate disability, and has 
assigned a 20 percent evaluation under Diagnostic Code 8516.  
This Code provides that mild incomplete paralysis is rated 10 
percent disabling on the minor side; moderate incomplete 
paralysis is rated 20 percent on the minor side; and severe 
incomplete paralysis is rated 30 percent on the minor side.  
Complete paralysis of the ulnar nerve, the "griffin claw" 
deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace and thenar 
and hypothenar eminences; loss of extension of ring and 
little fingers, cannot spread the fingers (or reverse), 
cannot adduct the thumb; flexion of wrist weakened, is rated 
60 percent disabling on the major side and 50 percent on the 
minor side.  

Here, no greater than a 20 percent evaluation is warranted 
for left ulnar nerve impairment.  The medical evidence and 
the veteran's lay statements have consistently described 
weakness and numbness of the left forearm and hand.  Grip 
strength is reduced, and the veteran reports having 
difficulty holding items, though he does retain some 
function.  Sensory deficits are also noted over three fingers 
of the left hand.  Objective EMG testing found moderate ulnar 
nerve impairment.  Severe impairment of the nerve and 
function of the hand are not shown, and hence no higher 
evaluation is warranted.  

Left Elbow Scar

The scar of the left elbow is evaluated under Diagnostic Code 
7804, which provides a 10 percent rating for superficial 
scars that are painful on examination.  This is the most 
appropriate Code.  Code 7801 is not applicable, as the scar 
is superficial and less than six square inches.  It also 
causes no limitation of motion or function, eliminating 
analysis under Code 7805.  The small size of the scar also 
excludes application of Code 7802.  Finally, there is no 
instability of the skin covering the scar, and hence Code 
7803 is not for application.  Although the September 2004 
examiner did not note tenderness of the scar, such was 
reported on January 2006 examination, warranting assignment 
of a 10 percent evaluation.  No higher schedular evaluation 
is available under Code 7804.  As is discussed above, the 
physical findings prevent evaluation under Code 7801, the 
sole potentially applicable Code providing for possible 
rating in excess of 10 percent.  There is no limitation of 
motion or function due to the scar, and the surface area 
involved is below six square inches.

As there is no evidence or allegation that the left elbow 
scar presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards, referral for extraschedular evaluation is not 
appropriate.  38 C.F.R. § 3.321(b)(1).

Right Cheek Scar

Facial scars are rated under Diagnostic Code 7800, which 
provides ratings for disfigurement of the head, face, or 
neck.  Note (1) to Diagnostic Code 7800 provides that the 8 
characteristics of disfigurement, for purposes of rating 
under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) 
in length.
Scar is at least one-quarter inch (0.6 
cm.) wide at the widest part.
Surface contour of scar is elevated or 
depressed on palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an 
area exceeding six square inches (39 sq. 
cm.).
Skin texture is abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).
Underlying soft tissue is missing in an 
area exceeding six square inches (39 sq. 
cm.).
Skin is indurated and inflexible in an 
area exceeding six square inches (39 sq. 
cm.).

Diagnostic Code 7800 provides that a skin disorder with one 
characteristic of disfigurement of the head, face, or neck is 
rated 10 percent disabling.  A skin disorder of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement, is rated 30 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, is rated 50 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement, is rated 80 percent 
disabling. 

The Board finds that an increased rating to 10 percent (and 
no higher) is warranted for the scar of the right cheek.  
Although the January 2006 VA examination noted no 
characteristics of disfigurement, the veteran has testified 
that the elevation of the scar is different than the 
surrounding skin, and the September 2004 VA examination 
supports this allegation.  The veteran has stated that he 
often cuts the scar when shaving, and the first VA examiner 
noted depression of the body of the scar.  This establishes a 
characteristic of disfigurement; the lay statement of the 
veteran is competent evidence of the profile of the scar, and 
outweighs the January 2006 finding.  The September 2004 
examiner also noted minimal adherence to underlying tissue, 
but the more recent examination made no such finding.  The 
Board finds that the preponderance of the evidence shows no 
adherence.  The scar is not deep, and is specifically found 
to be superficial on current examination.

In light of a single characteristic of disfigurement, a 10 
percent evaluation, and no higher, is warranted under Code 
7800.



ORDER

Prior to January 18, 2006, an evaluation in excess of 20 
percent for a history of right shoulder dislocation is 
denied.

Since January 18, 2006, a 30 percent evaluation for history 
of right shoulder dislocation is granted, subject to the laws 
and regulations governing payment of monetary benefits.  

Prior to January 18, 2006, an evaluation in excess of 20 
percent for subluxation of the left shoulder is denied.

Since January 18, 2006, a 30 percent evaluation for 
subluxation of the left shoulder is granted, subject to the 
laws and regulations governing payment of monetary benefits.  

Entitlement to an evaluation in excess of 20 percent for a 
right knee disability is denied.

Entitlement to an evaluation in excess of 20 percent for 
residuals of a left elbow fracture is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for left ulnar nerve impairment is denied.

Entitlement to an evaluation in excess of 10 percent for a 
scar of the left elbow is denied.

Entitlement to a 10 percent evaluation for a scar of the 
right cheek is granted, subject to the laws and regulations 
governing payment of monetary benefits.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


